Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 1 of 18 Page ID #:1


 1   J. PAUL MOORHEAD, State Bar #240029
       Email: moorhead@luch.com
 2   LAQUER, URBAN, CLIFFORD & HODGE LLP
     225 South Lake Avenue, Suite 200
 3   Pasadena, California 91101-3030
     Telephone: (626) 449-1882
 4   Facsimile: (626) 449-1958
 5   Counsel for Plaintiffs, Trustees of the Southern
     California Pipe Trades Health and Welfare Trust Fund, et al.
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE SOUTHERN                           Case No. 2:20-cv-3913
     CALIFORNIA PIPE TRADES HEALTH
12   AND WELFARE TRUST FUND; TRUSTEES
     OF THE SOUTHERN CALIFORNIA PIPE                    COMPLAINT FOR:
13   TRADES PENSIONERS AND SURVIVING
     SPOUSES HEALTH FUND; TRUSTEES OF                   1. BREACH OF COLLECTIVE
14   THE SOUTHERN CALIFORNIA PIPE                          BARGAINING
     TRADES RETIREMENT TRUST FUND;                         AGREEMENTS, TRUST
15   TRUSTEES OF THE SOUTHERN                              AGREEMENTS, AND
     CALIFORNIA PIPE TRADES DEFINED                        VIOLATION OF ERISA,
16   CONTRIBUTION TRUST FUND;                           2. BREACH OF ERISA
     TRUSTEES OF THE SOUTHERN                              FIDUCIARY DUTIES,
17   CALIFORNIA PIPE TRADES VACATION
     AND HOLIDAY TRUST FUND; TRUSTEES                   3. ENGAGING IN
18   OF THE SOUTHERN CALIFORNIA PIPE                       PROHIBITED
     TRADES CHRISTMAS BONUS FUND;                          TRANSACTOINS,
19   TRUSTEES OF THE APPRENTICE AND                     4. BREACH OF CONTRACT,
     JOURNEYMAN TRAINING TRUST FUND;                       and
20   TRUSTEES OF THE PLUMBERS AND
     PIPEFITTERS NATIONAL PENSION                       5. CONVERSION.
21   FUND; and TRUSTEES OF THE
     INTERNATIONAL TRAINING FUND,
22
                  Plaintiffs,
23
                  v.
24
     SHELDON MECHANICAL
25   CORPORATION, a California corporation;
     DANIEL J. BOUTE, an individual; and
26   STANLEY M. NISENSON an individual,
27                Defendants.
28

      1440366                              1                                    Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 2 of 18 Page ID #:2


 1          Plaintiffs, Trustees of the Southern California Pipe Trades Health and Welfare
 2   Trust Fund, Trustees of the Southern California Pipe Trades Pensioners and Surviving
 3   Spouses Health Fund, Trustees of the Southern California Pipe Trades Retirement Trust
 4   Fund, Trustees of the Southern California Pipe Trades Defined Contribution Trust Fund,
 5   Trustees of the Southern California Pipe Trades Vacation and Holiday Trust Fund,
 6   Trustees of the Southern California Pipe Trades Christmas Bonus Fund, Trustees of the
 7   Apprentice and Journeyman Training Trust Fund, Trustees of the Plumbers and
 8   Pipefitters National Pension Fund, and Trustees of the International Training Fund
 9   (collectively the “Trustees”), complain and allege:
10                               JURISDICTION AND VENUE
11          1.    This Court has jurisdiction of the case pursuant to section 502(e)(1) of the
12   Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29 U.S.C.
13   § 1132(e)(1)], which grants the United States District Courts jurisdiction over civil
14   actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
15   § 1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee benefit
16   plan governed by ERISA. Such jurisdiction exists without respect to the amount in
17   controversy or the citizenship of the parties, as provided in section 502(f) of ERISA [29
18   U.S.C. § 1132(f)].
19          2.    This Court also has jurisdiction of this case pursuant to section 301(a) of the
20   Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C. § 185(a)],
21   which grants the United States original jurisdiction over suits for violation of contracts
22   between an employer and a labor organization in an industry affecting commerce, without
23   respect to the amount in controversy and the citizenship of the parties.
24          3.    Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
25   U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that this
26   is the district in which the plaintiffs’ trust funds are administered, in which the relevant
27   acts took place, and in which monies are due and payable.
28   ///

       1440366                               2                                        Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 3 of 18 Page ID #:3


 1          4.    To the extent this complaint sets forth any state law claims, this Court has
 2   supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
 3                                          PARTIES
 4          5.    Plaintiffs are the Trustees of the Southern California Pipe Trades Health and
 5   Welfare Trust Fund, Southern California Pipe Trades Pensioners and Surviving Spouses
 6   Health Fund, Southern California Pipe Trades Retirement Trust Fund, Southern
 7   California Pipe Trades Defined Contribution Trust Fund, Southern California Pipe Trades
 8   Vacation and Holiday Trust Fund, Southern California Pipe Trades Christmas Bonus
 9   Fund, Apprentice and Journeyman Training Trust Fund (collectively the “Local Trusts”),
10   and the Plumbers and Pipefitters National Pension Fund (“National Trust”) and the
11   International Training Fund (“International Trust”) (collectively the Local Trusts,
12   National Trust and International Trust are referred to as the “Trusts”). The Trusts are
13   express trusts created pursuant to written agreements and declarations of trust (the “Trust
14   Agreements”) between the Southern California Pipe Trades District Council No. 16 of
15   the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting
16   Industry (“District Council 16”) and various employer associations in the plumbing and
17   pipefitting industry in Southern California, or between District Council 16, and other
18   councils of the United Association of Plumbers and Pipefitters, and various employer
19   associations across the United States. The Trusts are now, and were at all times material
20   to this action, labor-management multiemployer trusts created and maintained pursuant
21   to section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)].
22          6.    The Trustees are “fiduciar[ies]” with respect to the Trusts as defined in
23   section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)].
24          7.    At all times material herein, defendant Sheldon Mechanical Corporation
25   (“Sheldon Mechanical”) has been a corporation organized under the laws of the state of
26   California, with its principal place of business located in Los Angeles County, California.
27   ///
28   ///

       1440366                               3                                       Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 4 of 18 Page ID #:4


 1         8.    Sheldon Mechanical is an “employer” engaged in “commerce” in an
 2   “industry affecting commerce,” as those terms are defined and used in section 501(1) and
 3   501(3) of the LMRA [29 U.S.C. §§ 142(1), 142(3)], and within the meaning and use of
 4   section 301(a) of the LMRA [29 U.S.C. § 185(a)].
 5         9.    Plaintiffs are informed and believe and thereon allege that at all times
 6   material herein, defendants Daniel J. Boute (“Daniel Boute”) and Stanley M. Nisenson
 7   (“Stanley Nisenson”) have been responsible managing officers, corporate officers,
 8   corporate directors, controlling shareholders, and/or beneficial owners of Sheldon
 9   Mechanical. Plaintiffs are informed and believe and thereon allege that Daniel Boute and
10   Stanley Nisenson reside in Los Angeles County, California.
11                   EXECUTION OF BARGAINING AGREEMENTS
12         10.   Plaintiffs are informed and believe and thereon allege that at all times
13   material herein, Sheldon Mechanical has been a member of the Airconditioning,
14   Refrigeration and Mechanical Contractors Association of Southern California
15   (“ARCA/MCA”), a multiemployer association. As an ARCA/MCA member, Sheldon
16   Mechanical authorized ARCA/MCA to act as its agent for the purpose of collective
17   bargaining with District Council 16 and its representative local unions. Through this
18   authorization, Sheldon Mechanical became bound by the terms and conditions of the (A)
19   Southern California Airconditioning and Refrigeration Service Master Agreement
20   Between ARCA/MCA and District Council 16, and (B) Master Agreement for the
21   Plumbing and Piping Industry of Southern California Between ARCA/MCA and District
22   Council 16 (collectively the “ARCA/MCA Agreements”). Plaintiffs are informed and
23   believe and thereon allege that at all times material herein, Sheldon Mechanical has been
24   bound to the terms and conditions of the ARCA/MCA Agreements.
25         11.   On or about February 14, 2014, Sheldon Mechanical executed and delivered
26   a written agreement to District Council 16 whereby Sheldon Mechanical agreed to be
27   bound by the terms and conditions of the written and existing collective bargaining
28   agreement known as the Master Agreement for the Plumbing and Piping Industry of

      1440366                               4                                      Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 5 of 18 Page ID #:5


 1   Southern California Between Southern California Contractors and District Council 16, in
 2   effect through July 1, 2014, through June 30, 2018 (“SCC Agreement”). The terms and
 3   provisions of each of the Trust Agreements are incorporated by reference into the SCC
 4   Agreement. During all relevant times through June 30, 2018, Sheldon Mechanical has
 5   been bound to the terms and conditions of the SCC Agreement. Collectively, the
 6   ARCA/MCA Agreements and the SCC Agreement are referred to as the “Master
 7   Agreements.”
 8          12.   The terms and provisions of each of the Trust Agreements are incorporated
 9   by reference into the Master Agreements. During all times relevant to this action, Sheldon
10   Mechanical has been bound to the terms and conditions of the Trust Agreements.
11                         POSSIBLE ADDITIONAL DEFENDANTS
12          13.   Plaintiffs are informed and believe, and thereon allege, that to avoid paying
13   fringe benefit contributions, benefits and/or withholdings in violation of the Master
14   Agreements, Trust Agreements and section 515 of ERISA [29 U.S.C. § 1145], Sheldon
15   Mechanical, Daniel Boute, Stanley Nisenson, and one or more other entities or
16   individuals, diverted or redirected employees and/or business affairs, assets or operations
17   between one or more entities and/or individuals. Plaintiffs are informed and believe, and
18   thereon allege, that the other entities and/or individuals are presently unknown to
19   Plaintiffs. If Plaintiffs ascertain that any of the defendants or others have engaged in such
20   activities, Plaintiffs will seek leave to amend this Complaint to include such entities and
21   individuals as defendants.
22          14.   If Plaintiffs subsequently ascertain that one or more other entities or
23   individuals is/are responsible, in whole or in part, for the day-to-day operations of
24   Sheldon Mechanical, and/or is/are responsible, in whole or in part, for all, or a majority
25   of, the decisions pertaining to the payment of fringe benefit contributions, or union dues,
26   to Plaintiffs, including decisions: (A) whether or not to pay such fringe benefit
27   contributions or dues, (B) if payment is to be made, when to pay such fringe benefit
28   contributions or dues, and/or (C) how to use such funds pending payment to Plaintiffs;

       1440366                               5                                         Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 6 of 18 Page ID #:6


 1   Plaintiffs will seek to amend this Complaint to include such additional parties as
 2   defendants.
 3                                 FIRST CAUSE OF ACTION
 4         BREACH OF WRITTEN COLLECTIVE BARGAINING AGREEMENTS,
 5                 TRUST AGREEMENTS, AND VIOLATION OF ERISA
 6                          (AGAINST SHELDON MECHANICAL)
 7          15.    Plaintiffs hereby incorporate by this reference paragraphs 1 through 14
 8   above, inclusive of any and all subparagraphs, to the same effect as if set forth verbatim.
 9          16.    By the terms and provisions of the Master Agreements and Trust
10   Agreements, and at all times material herein, Sheldon Mechanical agreed, and was
11   obligated to the following:
12                 A.    Prepare and submit true, complete and accurate written monthly
13   contribution reports (“Reports”) to Plaintiffs on a timely basis showing: (i) the identities
14   of employees performing work covered by the Master Agreements on which fringe
15   benefit contributions are owed, (ii) the number of hours worked by these employees, (iii)
16   the rates of pay, (iv) the character of hours worked (e.g., straight time, over-time, etc.),
17   and (v) based upon the hours worked by employees, the proper calculation of fringe
18   benefit contributions, benefits and/or withholdings attributable to the same employees.
19   Such monthly contribution reports are due on the 10th day of each successive month,
20                 B.    Pay to Plaintiffs fringe benefit contributions and/or withholdings on a
21   monthly basis, and at specified rates for each hour worked by applicable employees.
22   These amounts are considered delinquent if not received by Plaintiffs by the 15th of the
23   month succeeding the month in which the work was performed. These amounts are due
24   and payable at Plaintiffs’ administrative offices in Los Angeles, California, and
25                 C.    Permit Plaintiffs and their agents to conduct audits of payroll and
26   related records in order to determine if fringe benefit contributions have been properly
27   paid pursuant to the Master Agreements and Trust Agreements.
28   ///

       1440366                               6                                        Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 7 of 18 Page ID #:7


 1          17.    Sheldon Mechanical is an “employer” and a “contractor” as those terms are
 2   understood in the Master Agreements and Trust Agreements.
 3          18.    Sheldon Mechanical is an “employer” as defined and used in section 3(5) of
 4   ERISA [29 U.S.C. § 1002(5)].
 5          19.    Section 515 of ERISA [29 U.S.C. § 1145], provides that “every employer
 6   who is obligated to make contributions to a multiemployer plan under the terms of the
 7   plan or under the terms of a collectively bargained agreement shall, to the extent not
 8   inconsistent with law, make such contributions in accordance with the terms and
 9   conditions of such plan or such agreement.” Pursuant to section 515 of ERISA [29
10   U.S.C. § 1145], Sheldon Mechanical is obligated to make contributions to Plaintiffs.
11          20.    Sections 429 of ERISA [29 U.S.C. § 1059], provides that “every employer
12   shall … maintain records with respect to each of his employees sufficient to determine
13   the benefits due or which may become due to such employees.” Pursuant to section 429
14   of ERISA [29 U.S.C. § 1059], Sheldon Mechanical was obligated to maintain records
15   sufficient to allow Plaintiffs to determine the fringe benefit contributions owed by
16   Sheldon Mechanical to Plaintiffs, and the benefits due to the employees of Sheldon
17   Mechanical.
18          21.    Plaintiffs are informed and believe and thereon allege that during the four-
19   year period prior to the filing of this Complaint, Sheldon Mechanical performed a
20   substantial amount of work covered by the Master Agreements, but Sheldon Mechanical
21   failed to report or pay fringe benefit contributions to Plaintiffs based on this work.
22   Sheldon Mechanical’s failure to report and pay fringe benefit contributions to Plaintiffs
23   is a breach of the Master Agreements and Trust Agreements, and is a violation of section
24   515 of ERISA [29 U.S.C. § 1145]. The full extent of fringe benefit contributions owed
25   by Sheldon Mechanical is presently unknown to Plaintiffs, but this amount will be
26   established by proof.
27   ///
28   ///

       1440366                               7                                      Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 8 of 18 Page ID #:8


 1          22.   Plaintiffs are informed and believe and thereon allege that at all times
 2   material herein, Sheldon Mechanical has been “delinquent,” as that term is used in the
 3   Master Agreements and/or related Trust Agreements.
 4          23.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
 5   action by a fiduciary in which judgment is found in favor of the plan, this Court shall
 6   award the plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions, (iii)
 7   an amount equal to the greater of interest on the unpaid contributions or liquidated
 8   damages provided for under the plan in an amount not in excess of 20% of the unpaid
 9   contributions, (iv) reasonable attorneys’ fees and costs, and (v) such other legal or
10   equitable relief as this Court deems appropriate. Interest on unpaid contributions shall be
11   determined by using the rate provided under the plan.
12          24.   Pursuant to the Master Agreements, Trust Agreements, and section
13   502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Sheldon Mechanical is obligated to
14   pay to Plaintiffs liquidated damages for the detriment caused by Sheldon Mechanical’s
15   failure to pay fringe benefit contributions in a timely manner. Pursuant to the written
16   Joint Collection Policy and Procedures (“Joint Collection Policy”) promulgated by
17   Plaintiffs pursuant to the authority granted to them by the Master Agreements and Trust
18   Agreements, those liquidated damages are assessed at ten percent (10%) of the unpaid or
19   untimely fringe benefit contributions. However, if a lawsuit is filed to collect the fringe
20   benefit contributions, the Joint Collection Policy provides for liquidated damages
21   assessed at twenty percent (20%) of the unpaid or late fringe benefit contributions. The
22   amount of liquidated damages owed by Sheldon Mechanical will be established by proof.
23          25.   Pursuant to the Master Agreements, Trust Agreements, Joint Collection
24   Policy, and section 502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], Sheldon
25   Mechanical owes Plaintiffs interest at 18% per annum on all unpaid or untimely fringe
26   benefit contributions from the dates the sums were originally due or should have been
27   paid to Plaintiffs, until actually paid.     The amount of interest owed by Sheldon
28   Mechanical will be established by proof.

       1440366                                8                                         Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 9 of 18 Page ID #:9


 1          26.   By the Master Agreements, Trust Agreements, Joint Collection Policy, and
 2   section 502(g)(2)(D) of ERISA [29 U.S.C. § 1132(g)(2)(D)], Sheldon Mechanical agreed
 3   that in the event of any delinquency, it would pay all legal and auditing fees and costs in
 4   connection therewith, whether incurred before or after litigation is commenced. Plaintiffs
 5   have incurred legal and auditing fees and costs as a result of Sheldon Mechanical’s failure
 6   to pay fringe benefit contributions to Plaintiffs. The exact amount of the legal and
 7   auditing fees and costs due and payable has not been ascertained at this time. These
 8   amounts shall be established by proof.
 9          27.   By the Master Agreements and Trust Agreements, Sheldon Mechanical
10   agreed in the event it failed to pay fringe benefit contributions or otherwise comply with
11   the terms and provisions of those agreements, to post and deliver either a good faith
12   deposit, or a performance bond issued in favor of Plaintiffs. Plaintiffs are informed and
13   believe, and thereon allege, that Plaintiffs are entitled to such good faith deposit and
14   delivery of monies or bond from Sheldon Mechanical. The amount of the good faith
15   deposit or bond will be established by proof at trial.
16          28.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], the Court
17   may grant such other legal or equitable relief as the Court deems appropriate. As part of
18   Plaintiffs’ judgment, Plaintiffs shall also request the Court to:
19                A.     Order Sheldon Mechanical, and its representatives, agents and
20   associates, to provide a full and complete accounting for, and tracing the use of, all unpaid
21   fringe benefit contributions and identify all property, real or personal, tangible or
22   intangible, that are the result, whether in whole or in part, of the use of any contributions,
23                B.     Order Sheldon Mechanical, and its representatives, agents and
24   associates, to post and deliver either a good faith deposit, or a performance bond issued
25   in favor of Plaintiffs, in an amount determined by the Court to be appropriate,
26                C.     Order the creation of a constructive trust on all applicable property,
27   and order the transfer of the applicable property to Plaintiffs, and
28   ///

       1440366                                9                                         Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 10 of 18 Page ID #:10


 1                D.     Order Sheldon Mechanical, and its representatives, agents and
 2   associates, to pay to Plaintiffs all amounts due Plaintiffs, including, but not limited to, the
 3   unpaid fringe benefit contributions, benefits, withholdings, damages, legal fees, audit fees
 4   and other expenses and damages incurred.
 5                                SECOND CAUSE OF ACTION
 6                        BREACH OF ERISA FIDUCIARY DUTIES
 7                (AGAINST DANIEL BOUTE AND STANLEY NISENSON)
 8          29.   Plaintiffs hereby incorporate by this reference paragraphs 1 through 28
 9   above, inclusive of any and all subparagraphs, to the same effect as if set forth verbatim.
10          30.   A portion of the fringe benefit contributions required to be paid by Sheldon
11   Mechanical to Plaintiffs are monies funded exclusively by contributions from
12   participating employers, without deduction from the covered employees’ paychecks. The
13   remaining portion of the fringe benefit contributions required to be paid by Sheldon
14   Mechanical to Plaintiffs are monies funded exclusively by deductions from covered
15   employees’ compensation.        Sheldon Mechanical has granted one or more of its
16   representatives, employees or others access to all fringe benefit contributions.
17          31.   Plaintiffs are informed and believe, and thereon allege, that Daniel Boute
18   and Stanley Nisenson are responsible managing officer, corporate officer, corporate
19   director, controlling shareholder, and/or the beneficial owners of Sheldon Mechanical
20   and, as such, accrue a direct beneficial and pecuniary interest in the activities and,
21   ultimately, the success of Sheldon Mechanical. Plaintiffs are informed and believe, and
22   thereon allege, that Daniel Boute and Stanley Nisenson are responsible for the day-to-day
23   operations of Sheldon Mechanical and are responsible for all, or a majority of, the
24   decisions pertaining to the payment of fringe benefit contributions to Plaintiffs, including
25   decisions: (A) whether to deduct certain funds from employees’ paychecks, (B) whether
26   or not to pay such funds to Plaintiffs, (C) if payment is to be made, when to pay such
27   funds, and (D) how to use such funds pending payment to Plaintiffs.
28   ///

       1440366                                10                                         Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 11 of 18 Page ID #:11


 1          32.   Section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)] provides that “a
 2   person [or entity] is a fiduciary with respect to a plan to the extent (i) he . . . exercises
 3   any discretionary authority or control respecting … disposition of its assets … .”
 4   Employee contributions, as opposed to employer contributions, payable by Sheldon
 5   Mechanical to Plaintiffs are fund assets under ERISA. Plaintiffs are informed and
 6   believe, and thereon allege, that Daniel Boute and Stanley Nisenson exercised
 7   discretionary authority or control respecting fund assets. Plaintiffs are informed and
 8   believe, and thereon allege, that Daniel Boute and Stanley Nisenson were, and are,
 9   unnamed “fiduciar[ies]” pursuant to section 3(21)(A) of ERISA [29 U.S.C.
10   § 1002(21)(A)], and thereby are individually, and separately from Sheldon Mechanical,
11   obligated to the provisions and obligations provided for under ERISA.
12          33.   Section 404(a)(1)(A) of ERISA [29 U.S.C. § 1104(a)(1)(A)] provides that
13   “a fiduciary shall discharge his duties with respect to a plan solely in the interest of the
14   participants and beneficiaries and--¶ (A) for exclusive purpose of: (i) providing benefits
15   to participants and their beneficiaries; and … (D) in accordance with the documents and
16   instruments governing the plan … .”           Section 403(c)(1) of ERISA [29 U.S.C.
17   § 1103(c)(1)] provides that “the assets of a plan shall never inure to the benefit of any
18   Employer and shall be held for the exclusive purposes of providing benefits to
19   participants in the plan and their beneficiaries… .” The specific duties of a fiduciary are
20   that he/she: (a) shall ensure that “assets of the plan never inure to the benefit of the
21   employer and shall be held for the exclusive purposes of providing benefits to participants
22   in the plan,” section 403(c)(1) of ERISA [29 U.S.C. § 1103(c)(1)], (b) “shall discharge
23   his duties with respect to a plan solely in the interests of the participants,” section
24   404(a)(1) of ERISA [29 U.S.C. § 1104(a)(1)], and (c) shall not use plan assets in any
25   transaction with “a party in interest,” section 406(a)(1) of ERISA [29 U.S.C.
26   § 1106(a)(1)], nor “in his own interest or for his own account,” section 406(b)(1) of
27   ERISA [29 U.S.C. § 1106(b)(1)]. ERISA prohibits a fiduciary from making any “transfer
28   to, or use by or for the benefit of, a party in interest, of any assets of the plan,” section

       1440366                               11                                        Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 12 of 18 Page ID #:12


 1   406(b)(1)(D) of ERISA [29 U.S.C. § 1106(b)(1)(D)]. Daniel Boute and Stanley Nisenson
 2   are “part[ies] in interest,” as is any fund fiduciary. Under ERISA, if a fiduciary uses plan
 3   assets to satisfy other business obligations, he or she violates his or her fiduciary duty.
 4          34.   Plaintiffs are informed and believe, and thereon allege, that Daniel Boute
 5   and Stanley Nisenson breached his/their fiduciary duties and responsibilities by misuse
 6   of employee contributions payable to Plaintiffs by either: (A) diverting the contributions
 7   to his/their sole and exclusive benefit, and/or (B) diverting the contributions to Sheldon
 8   Mechanical’s sole and exclusive benefit and his/their indirect benefit, in violation of
 9   Plaintiffs’, participants’ and beneficiaries’ rights under ERISA. Plaintiffs are informed
10   and believe, and thereon allege, that such conduct was a breach and violation of ERISA,
11   including, but not limited to, breach of section 404(a)(1)(A) of ERISA [29 U.S.C.
12   § 1104(a)(1)(A)] and section 403(c)(1) of ERISA [29 U.S.C. § 1103(c)(1)].
13          35.   Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
14   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
15   obligations, or duties imposed upon fiduciaries by this title shall be personally liable to
16   make good to such plan any losses to the plan resulting from each such breach, and to
17   restore to such plan any profits of such fiduciary which have been made through use of
18   assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial
19   relief as the court may deem appropriate, including removal of such fiduciary.”
20   Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)] provides that “in any
21   action . . . by a . . . fiduciary, the court in its discretion may allow reasonable attorneys’
22   fees and costs of action … .”
23          36.   Plaintiffs are informed and believe, and thereon allege, as a proximate result
24   of the wrongful acts herein alleged, Plaintiffs have been damaged in an amount presently
25   unknown. Plaintiffs are informed and believe, and thereon allege, that damages are
26   continuing to accrue in an amount presently unknown to them. Plaintiffs shall present
27   proof of damages at the time of trial.
28   ///

       1440366                                12                                        Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 13 of 18 Page ID #:13


 1          37.   As part of Plaintiffs’ judgment, Plaintiffs also request the Court to grant the
 2   relief requested in paragraph 28 above.
 3                                 THIRD CAUSE OF ACTION
 4                     ENGAGING IN PROHIBITED TRANSACTIONS
 5                (AGAINST DANIEL BOUTE AND STANLEY NISENSON)
 6          38.   Plaintiffs hereby incorporate by this reference paragraphs 1 through 37
 7   above, inclusive of any and all subparagraphs, to the same effect as if set forth verbatim.
 8          39.   Plaintiffs are informed and believe, and thereon allege, that Daniel Boute
 9   and Stanley Nisenson were, and are, unnamed “fiduciar[ies]” pursuant to section
10   3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)], and thereby are individually, and
11   separately from Sheldon Mechanical, obligated to the provisions and obligations provided
12   for under ERISA.
13          40.   Section 406(a)(1)(D) of ERISA [29 U.S.C. § 1106(a)(1)(D)], provides that
14   “a fiduciary with respect to a plan shall not cause the plan to engage in a transaction, if
15   he knows or should know that such transaction constitutes a direct or indirect--¶ (D)
16   transfer to, or use by or for the benefit of, a party in interest [an employer, etc.], of any
17   assets of the plan … .” Section 406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)], provides
18   that “a fiduciary with respect to a plan shall not--¶ (1) deal with the assets of the plan in
19   his own interest or for his own account … .” Daniel Boute and Stanley Nisenson are
20   “part[ies] in interest,” as is any fund fiduciary. Under ERISA, if a fiduciary uses plan
21   assets to satisfy other business obligations, he or she violates his or her duty.
22          41.   Plaintiffs are informed and believe, and thereon allege, that Daniel Boute
23   and Stanley Nisenson have engaged in prohibited transactions by misuse of employee
24   contributions payable to Plaintiffs by either: (A) diverting the contributions to his/their
25   sole and exclusive benefit, and/or (B) diverting the contributions to Sheldon Mechanical’s
26   sole and exclusive benefit and its indirect benefit, in violation of Plaintiffs’, participants’
27   and beneficiaries’ rights under ERISA. Plaintiffs are informed and believe, and thereon
28   allege, that such conduct was a breach and violation of ERISA, including, but not limited

       1440366                                13                                         Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 14 of 18 Page ID #:14


 1   to, breach of section 406(a)(1)(D) of ERISA [29 U.S.C. § 1106(a)(1)(D)] and section
 2   406(b)(1) of ERISA [29 U.S.C. § 1106(b)(1)].
 3          42.   Section 409 of ERISA [29 U.S.C. § 1109(a)], provides that “[a]ny person
 4   who is a fiduciary with respect to a plan who breaches any of the responsibilities,
 5   obligations, or duties imposed upon fiduciaries by this title shall be personally liable to
 6   make good to such plan any losses to the plan resulting from each such breach, and to
 7   restore to such plan any profits of such fiduciary which have been made through use of
 8   assets of the plan by the fiduciary, and shall be subject to such other equitable or remedial
 9   relief as the court may deem appropriate, including removal of such fiduciary.”
10   Similarly, section 502(g)(1) of ERISA [29 U.S.C. § 1132(g)(1)], provides that “in any
11   action … by a … fiduciary, the court in its discretion may allow reasonable attorneys’
12   fees and costs of action … .”
13          43.   Plaintiffs are informed and believe, and thereon allege, as a proximate result
14   of the wrongful acts herein alleged, Plaintiffs have been damaged in an amount presently
15   unknown. Plaintiffs are informed and believe, and thereon allege, that damages are
16   continuing to accrue in an amount presently unknown to Plaintiffs. Plaintiffs shall present
17   proof of damages at the time of trial.
18          44.   As part of Plaintiffs’ judgment, Plaintiffs shall also request the Court to grant
19   the relief requested in paragraph 28 above.
20                               FOURTH CAUSE OF ACTION
21                                   BREACH OF CONTRACT
22                          (AGAINST SHELDON MECHANICAL)
23          45.   Plaintiffs hereby incorporate by this reference paragraphs 1 through 44
24   above, inclusive of any and all subparagraphs, to the same effect as if set forth verbatim.
25          46.   Plaintiffs are informed and believe, and thereon allege, that amounts due as
26   union dues and association fees and related amounts (excluding employer and employee
27   contributions) are not recoverable under ERISA.
28   ///

       1440366                                14                                        Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 15 of 18 Page ID #:15


 1          47.   The Master Agreements and Joint Collection Policy require Sheldon
 2   Mechanical to pay to Plaintiffs, for the benefit of District Council 16, its affiliated local
 3   unions, the Piping Industry Progress and Education Labor & Management Cooperation
 4   Committee Trust Fund (“PIPE”), the Labor Management Compliance Council
 5   (“LMCC”), ARCA/MCA, and the California Plumbing and Mechanical Contractors
 6   Association (“CPMCA”) certain amounts for each hour worked by Sheldon Mechanical’s
 7   employees performing work covered by the Master Agreements. Plaintiffs are the
 8   assignee of District Council 16, its affiliated local unions, PIPE, LMCC, ARCA/MCA,
 9   and CPMCA for collecting said hourly contributions. Sheldon Mechanical has failed to
10   pay amounts due under the Master Agreements to Plaintiffs for the benefit of District
11   Council 16, its affiliated local unions, PIPE, LMCC, ARCA/MCA, and CPMCA, which
12   amounts shall be established by proof.
13          48.   Pursuant to the Master Agreements and Joint Collection Policy, Sheldon
14   Mechanical is obligated to pay to Plaintiffs liquidated damages on all unpaid or
15   delinquent contributions (including those amounts due to District Council No. 16, its
16   affiliated local unions, PIPE, LMCC, ARCA/MCA, and CPMCA). Pursuant to the Joint
17   Collection Policy liquidated damages are assessed at ten percent (10%) of the unpaid or
18   untimely contributions. However, if a lawsuit is filed to collect the contributions, the
19   Joint Collection Policy provides for liquidated damages assessed at twenty percent (20%)
20   of the unpaid or untimely amounts. The amount of liquidated damages owed by Sheldon
21   Mechanical will be established by proof.
22          49.   Pursuant to the Master Agreements and Joint Collection Policy, Sheldon
23   Mechanical owes Plaintiffs interest at 18% per annum on all unpaid or delinquent
24   contributions (including those amounts due to District Council No. 16, its affiliated local
25   unions, PIPE, LMCC, ARCA/MCA, and CPMCA) from the dates the sums were
26   originally due or should have been paid to Plaintiffs until paid. The amount of interest
27   owed by Sheldon Mechanical will be established by proof.
28   ///

       1440366                                15                                       Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 16 of 18 Page ID #:16


 1                                 FIFTH CAUSE OF ACTION
 2                                        CONVERSION
 3                 (AGAINST DANIEL BOUTE AND STANLEY NISENSON)
 4           50.   Plaintiffs hereby incorporate by this reference paragraphs 1 through 49
 5   above, inclusive of any and all subparagraphs, to the same effect as if set forth verbatim.
 6           51.   Under California law, conversion is defined to be an act of willful
 7   interference with personal property, done without lawful justification, by which any
 8   person entitled thereto is deprived of the use and possession of the personal property.
 9           52.   Plaintiffs are informed and believe, and thereon allege, that Daniel Boute
10   and Stanley Nisenson converted amounts due and owing to District Council 16, its
11   affiliated local unions, PIPE, LMCC, ARCA/MCA, and CPMCA.
12           53.   Plaintiffs are informed and believe, and thereon allege, as a proximate result
13   of the wrongful acts herein alleged, Plaintiffs have been damaged in an amount presently
14   unknown to Plaintiffs. The total amounts of these damages shall be established by proof
15   at trial.
16           54.   Plaintiffs are informed and believe, and thereon, allege that the
17   aforementioned conduct of Daniel Boute and Stanley Nisenson was an intentional act, or
18   omission, known to Daniel Boute and Stanley Nisenson, or undertaken by Daniel Boute
19   and Stanley Nisenson, with the intention on his/their part of depriving District Council
20   16, its affiliated local unions, PIPE, LMCC, ARCA/MCA, and CPMCA of monies or
21   otherwise causing injury, and was despicable conduct that subjected District Council 16,
22   its affiliated local unions, PIPE, LMCC, ARCA/MCA, and CPMCA to cruel and unjust
23   hardship in conscious disregard of their respective rights, so as to justify an award of
24   exemplary and punitive damages.
25
26   ///
27   ///
28   ///

       1440366                               16                                       Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 17 of 18 Page ID #:17


 1                                            PRAYER
 2          WHEREFORE, Plaintiffs pray for judgment as follows:
 3          1.    For unpaid fringe benefit contributions and other damages for breach of
 4   contract as established by proof,
 5          2.    For liquidated damages as established by proof,
 6          3.    For interest at the rate of 18% per annum, or other applicable legal rate, on
 7   all fringe benefit contributions due from their respective due dates, or the dates said fringe
 8   benefit contributions should have been paid, until paid, plus additional amounts as
 9   established by proof,
10          4.    For special damages in amounts as proved,
11          5.    For damages for breach of contract as proved,
12          6.    For damages for conversion as proved,
13          7.    On Plaintiffs’ claim for conversion only, for damages in amounts as proved,
14   and for exemplary and punitive damages in amounts proved at the time of trial,
15          8.    For Plaintiffs’ audit costs, plus additional amounts as established by proof,
16          9.    For Plaintiffs’ reasonable attorneys’ fees in amounts as proved,
17          10.   For costs of suit incurred herein, and
18          11.   For such additional relief as this Court deems just and proper, including, but
19   not limited to, the following:
20                A.     An Order directing defendants, his/its/their representatives, agents
21   and associates, to provide a full and complete accounting for, and tracing the use of all
22   unpaid fringe benefit contributions and identify all property, real or personal, tangible or
23   intangible, that are the result, whether in whole or in part, of the use of any unpaid fringe
24   benefit contributions,
25                B.     An Order for the creation of a constructive trust on all applicable
26   property, and an Order for the transfer of the applicable property to Plaintiffs, and
27   ///
28   ///

       1440366                               17                                         Complaint
Case 2:20-cv-03913-JFW-PJW Document 1 Filed 04/29/20 Page 18 of 18 Page ID #:18


 1                 C.     An Order directing defendants, his/its/their representatives, agents
 2   and associates, to pay to Plaintiffs all amounts due Plaintiffs, including, but not limited
 3   to, the unpaid fringe benefit contributions, benefits, withholdings, damages, legal fees,
 4   audit fees and other expenses and damages incurred.
 5
 6
 7   Dated: April 29, 2020              LAQUER URBAN CLIFFORD & HODGE LLP
 8                                      By: /s/ J. Paul Moorhead
                                           J. Paul Moorhead, Counsel for Plaintiffs,
 9
                                           Trustees of the Southern California Pipe
10                                         Trades Health and Welfare Trust Fund, et al.
11
12
13
14                                  WAIVER OF JURY TRIAL
15          Plaintiffs waive a jury trial in this action.
16
17   Dated: April 29, 2020              LAQUER URBAN CLIFFORD & HODGE LLP
18                                      By: /s/ J. Paul Moorhead
19                                         J. Paul Moorhead, Counsel for Plaintiffs,
                                           Trustees of the Southern California Pipe
20                                         Trades Health and Welfare Trust Fund, et al.
21
22
23
24
25
26
27
28

       1440366                                 18                                    Complaint
